DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 5-7, and 9-10 are pending. Claims 3, 16, 21, and 23-34 were canceled in the Reply filed 11/18/2020.  Claims 5-7 and 9 are withdrawn.  Claims 1 and 10 are presently examined. 

Election/Restrictions
Applicant’s election of Group I (original claims 1, 3, 10, and 16) in the reply filed on 10/21/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the Action mailed 9/8/2020, Examiner identified that the originally elected species of record was understood to be a subgenus of compositions comprising (i) vancomycin, (ii) D-alanine, and (iii) either Compound 2 or Compound 41 as shown at Figure 7 (see, e.g., Reply filed 10/21/2019 at 5 at final two ¶¶; see Requirement mailed 6/21/2019 at 3-6), and that discussion is incorporated herein.
The originally elected subgenus (of two species) is understood to continue to read upon amended claims 1 and 10.  Accordingly, this subgenus has been examined again, and again 
Claims 5-7 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2019.
Accordingly, claims 1 and 10 are presently considered and rejected.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see, e.g., Spec. filed 6/22/2018 at ¶¶[0091], [0093]-[0118], [0120]-[0141]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant should note that some documents disclosed on the IDS form submitted on 11/18/2010 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Regarding amended claims 1 and 10, both of these claims are understood to be directed to compositions comprising (i) vancomycin, (ii) D-alanine, and (iii) either Compound 2 or Compound 42 (i.e., the structures now shown at amended claims 1 and 10).  If Applicant disputes that “kit” at claim 10 encompasses such compounds or otherwise that claim 10 is not an obvious variant of claim 1, then Applicant should so clearly identify on record, and claim 10 will be withdrawn as directed to a non-elected species.
	Additional claim interpretations have been set forth below.

Withdrawn Claim Rejections
The rejection of claims 1, 3, 10, 16, 23, and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancellation of claims 3, 16, 23, and 27, and also in view of the amendments filed 11/18/2020 explicitly identifying and limiting the scope of claims 1 and 10 to compositions comprising either Compound 2 or Compound 4 from Figure 7.

Maintained or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008201778A (Kudo et al.; Sept. 4, 2008) as evidenced by Machine Translation of JP2008201778A (EPO, Machine Translation of JP2008201778A, Translated by Patent Translate Espacenet.org on 12/26/2019, 25 pages of Spec and 3 pages of claims, hereafter “Translation”) in view of Muthyala et al. (Cell permeable vanX inhibitors as vancomycin re-sensitizing agents, Bioorganic & Medicinal Chemistry Letters, vol. 24:2535-2538 (Published onlined April 8, 2014); hereafter “Muthyala”; cited in IDS filed 10/22/2019 as cite No. 2).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  It is noted that, in view of instant Figure 7 and ¶[0053] of the Specification filed 6/22/2018, it is reasonably understood that Compounds 2 and 4 are now explicitly recited at claims 1 and 10, and that these two compounds were described by Muthyala as cyclic thiohydroxamic acid-based peptide analogs.  Additional claim interpretations are provided below.
Regarding claims 1 and 10, JP2008201778A, as evidenced by Translation, teaches and discloses compositions comprising Vancomycin and D-alanine (see, e.g., JP’778 at abs; see, e.g., Translation at 1 at § Description, 6-8 at ¶¶[0010]-[0011], page 11 at ¶[0015], page 15 at ¶[0021], claims 1-2, 4-8, and 10), which are disclosed as having improved stability (see, e.g., Translation at 5-6 at ¶¶[0009]-[0010]), wherein the improvement in vancomycin stability is attributed to D-alanine (see, e.g., Translation at 21 at 2nd text block starting with “It was suggested….”, identifying that “…it is the D-form [of alanine] that shows an effect on the chemical stability of vancomycin”).  Expected activity and benefits: JP’778 as evidenced by Translation establishes that Vancomycin is a known antibiotic typically used to treat gram-positive bacteria, MRSA (i.e., antibiotic-resistant bacteria strains), Clostridium difficile, among other applications (see, e.g., Translation at 2 at ¶[0002]) and that D-alanine stabilizes vancomycin (see, e.g., Translation at 21 at 2nd text block starting with “It was suggested….”).  Accordingly, JP’778 as evidenced by Translation teaches and establishes that pharmaceutical compositions suitable for treatment of bacterial infections comprising Vancomycin and D-alanine were known prior art elements.
	JP2008201778A, as evidenced by Translation, differs from instant claims 1 and 10 as follows: JP’778 as evidenced by Translation does not teach or disclose combining vancomycin and D-alanine compositions with the additional component of a vanX inhibitor such as either of the cyclic thiohydroxamic acid-based peptide analogs of 

    PNG
    media_image1.png
    86
    425
    media_image1.png
    Greyscale
.
	Muthyala discloses cyclic thiohydroxamic acid-based peptide analogs that act as vancomycin re-sensitizing agents (see, e.g., Muthyala at abs, Fig. 5 on 2537; compare Muthyala with instant Fig. 7, showing that compounds 2 and 4 at Fig. 7 are prior art elements taught by Muthyala). Muthyala identifies that such compounds (see, e.g., Muthyala at Fig. 5 on 2537), including 

    PNG
    media_image1.png
    86
    425
    media_image1.png
    Greyscale
,
lack any antibacterial activity, but are intended to act in combination with vancomycin in order to re-sensitize vancomycin-resistant pathogens to vancomycin treatment (see, e.g., Muthyala at abs, 2538 at col I-II at bridging ¶; see also id. at 2535 at col I at 1st ¶ to 2536 at col I at 1st partial paragraph, providing general background regarding vancomycin-resistant pathogens). Expected activity and benefits:  Accordingly, in view of Muthyala, an artisan would readily appreciate and expect that the disclosed cyclic thiohydroxamic acid-based peptide analogs could be advantageously combined with vancomycin to predictably and expectedly form a therapy predicted and expected to be capable of treating vancomycin-resistant pathogens (see, e.g., Muthyala at abs, 2535 at col I at 1st ¶, 2538 at col I-II at bridging ¶, 2538 at col I at 1st full ¶, Table 1 on 2538).
	Regarding claims 1 and 10 and “therapeutically effective amount[s]”, the Specification fails to explicitly teach or disclose any therapeutically effective amounts of any composition within the claim scope.  However, the prior art fairly identifies that each component is a result-effective variable because D-alanine impacts vancomycin stability (see, e.g., Translation at 21 at 2nd text block starting with “It was suggested….”), vancomycin is the active ingredient impacting antibiotic activity (see, e.g., Translation at 2 at ¶[0002], see, e.g., Muthyala at abs), and the cyclic thiohydroxamic acid-based peptide analogs taught by Muthyala lack antibiotic activity and only provide re-sensitization of pathogens to vancomycin (see, e.g., Muthyala at abs, 2535 at col I at st ¶, 2538 at col I-II at bridging ¶, 2538 at col I at 1st full ¶, Table 1 on 2538).  Furthermore, the prior art provides general guidance regarding suitable pharmaceutical formulations comprising vancomycin and D-ala expected to exhibit therapeutic and beneficial effects (see, e.g., Translation at 1 at § Description, 6-8 at ¶¶[0010]-[0011], page 11 at ¶[0015], page 15 at ¶[0021], claims 1-2, 4-8, and 10), and therefore ranges of such components suitable to achieve therapeutic results were already known in the art.  Furthermore, Muthyala identifies that the cyclic thiohydroxamic acid-based peptide analogs disclosed therein lack antibacterial activity, but are instead intended to act in combination with vancomycin in order to re-sensitize vancomycin-resistant pathogens to vancomycin treatment (see, e.g., Muthyala at abs, 2538 at col I-II at bridging ¶; see also id. at 2535 at col I at 1st ¶ to 2536 at col I at 1st partial paragraph, providing general background regarding vancomycin-resistant pathogens).  Accordingly, such components had well-known and understood activities. Per MPEP § 2144.05(II), “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also, In re Williams, 36 F.2d 436, 438 (CCPA 1929), noting that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the regarding claim 10 and “[a] kit”, each of vancomycin, D-alanine, and the cyclic thiohydroxamic acid-based peptide analogs taught by Muthyala are individually known prior art elements; therefore, in order to combine such components, each individual component would necessarily have to exist separately (i.e., in parts) suitable to be combined.  Accordingly, such limitation is reasonably satisfied because each element was individually known in the art, and would necessarily have to exist separately to be brought together and subsequently combined.  Therefore, a kit suitable to make a combination as recited at claim 10 is rendered obvious in view of a rationale providing guidance to combine such individual components together (see instant claim 1, addressed above).  Furthermore, a kit comprising individual components required to form a composition as recited at claim 1 is an obvious variation of the composition of claim 1 comprising each component in combination.  If Applicant disputes that claim 10 is an obvious variation of claim 1, Applicant should so clearly state on the record and claim 10 will be withdrawn as directed to a non-elected species.
	Therefore, it would have been obvious to arrive at the claimed invention because the invention is the application of a known re-sensitization technique (i.e., the addition of a vancomycin re-sensitizing agent to facilitate treatment of vancomycin-resistant pathogens using vancomycin as taught and disclosed by Muthyala) to improve a known vancomycin pharmaceutical composition (i.e., the vancomycin and D-Alanine pharmaceutical compositions taught by JP’778 as evidenced by Translation) by combining the known pharmaceutical composition with a re-sensitizing agent to predictably render the prior art vancomycin composition suitable for the treatment of vancomycin-resistant pathogens (see, e.g., MPEP § 2143(I)(C), (D), (G)). Furthermore, such a combination would predictably yield a D-Alanine stabilized vancomycin formulation combined with a re-sensitizing agent, which would 
	Furthermore, there would be a reasonable expectation of success, because it is well-within the ordinary skill in the pharmaceutical arts to combine prior art components together.  Furthermore, JP’778 as evidenced by Translation explicitly teaches that such compositions may be combined with additional components (see, e.g., Translation at ¶[0021]) and Muthyala explicitly identifies that the disclosed re-sensitizing agents are intended to be combined with vancomycin (see, e.g., Muthyala at abs, 2538 at col I-II at bridging ¶); accordingly, an artisan would readily predict that such compositions could be combined to merely yield the expected result, namely a D-Alanine stabilized Vancomycin composition suitable for treating vancomycin-resistant cell lines.
	Accordingly, claims 1 and 10 are obvious in view of the prior art. 

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Examiner notes that arguments directed to withdrawn rejections have been rendered moot.  Remaining applicable arguments directed to the rejection under 35 USC 103 are presented at pages 6-10 of the Reply (see, e.g., Reply filed 11/18/2020 at 6 at § C to page 10 at 2nd full ¶), and have been addressed below.
At pages 6 and 9, Applicant alleges that the references relied upon by the Examiner “fails to result in predictable results” (see, e.g., Reply filed 11/18/2020 at 6 at 3rd full ¶, beginning with “The applicant”, emphasis in original; see also id. at 9 at 2nd full ¶; see also Reply filed 7/6/2020 at page 8 at 1st full ¶, raising identical argument).  Presumably, the basis for this assertion is that see, e.g., Reply filed 11/18/2020 at 6-7 at bridging ¶, 7 at 1st full ¶; see also Reply filed 7/6/2020 at page 8 at 2nd full ¶, 9 at 1st partial ¶, 2nd full ¶, and 3rd full ¶, making similar arguments).  This argument is not persuasive for multiple reasons:
First, Table 2 of the Specification does not pertain to the claimed invention because the tested compositions lack either cyclic thiohydroxamic acid-based peptide analogs recited at instant claims 1 and 10.  Examination is limited to the invention that is actually claimed.
Second, per MPEP § 2143.02(II), a determination of “[o]bviousness does not require absolute predictability”, but instead only requires “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)).  Here, the Examiner’s determination of prima facie obviousness is based upon the exemplary rationales for establishing prima facie obviousness as set forth at MPEP § 2143(I)(C), (D), (G), which were cited in the rejection.  
Third, the “expected results” were clearly identified in the rejection itself.  Specifically, JP’778 as evidenced by Translation establishes that Vancomycin is a known antibiotic typically used to treat gram-positive bacteria (see, e.g., Translation at 2 at ¶[0002]) and that D-alanine stabilizes vancomycin (see, e.g., Translation at 21 at 2nd text block starting with “It was suggested….”).  Furthermore, in view of Muthyala, an artisan would readily appreciate and expect that the disclosed cyclic thiohydroxamic acid-based peptide analogs could be advantageously combined with vancomycin to predictably and expectedly form a therapy predicted and expected to be capable of treating vancomycin-resistant see, e.g., Muthyala at abs, 2535 at col I at 1st ¶, 2538 at col I-II at bridging ¶, 2538 at col I at 1st full ¶, Table 1 on 2538), because cyclic thiohydroxamic acid-based peptide analogs were art-recognized vancomycin resensitizing agents (see, e.g., Muthyala at abs, 2538 at col I-II at bridging ¶; see also id. at 2535 at col I at 1st ¶ to 2536 at col I at 1st partial paragraph, providing general background regarding vancomycin-resistant pathogens).  Critically, the Examiner’s rationale for arriving at a claimed invention may differ from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)). 
Fourth, the claims are directed to products, not methods, and the products utilized at instant Table 2 are anticipated by the prior art of JP2008201778A, as evidenced by Translation, teaches and discloses compositions comprising Vancomycin and D-alanine (see, e.g., JP’778 at abs; see, e.g., Translation at 1 at § Description, 6-8 at ¶¶[0010]-[0011], page 11 at ¶[0015], page 15 at ¶[0021], claims 1-2, 4-8, and 10).  Therefore, if Applicant means to allege that the claimed compounds are obvious variants of the prior art compositions comprising Vancomycin and D-alanine, as tested at instant Table 2, Applicant should so clearly admit on record that such compounds are “obvious variants”.  However, upon such an admission, instant claims 1 and 10 will be rejected as obvious variants of the prior art compositions of Vancomycin and D-alanine disclosed in 2008.
Fifth, Applicant appears to be applying the incorrect standard for determining predictability and incorrectly conflating lack of predictability with allegations of unexpected results.  Per MPEP § 2143.02(III), predictability is determined at the time the invention was made.  At the time the invention was made, the instant disclosure (including instant Table 2) was not in the public domain.  Therefore, arguments based upon the instant disclosure involves improper hindsight reasoning.  If Applicant means to allege unexpected results, such arguments must satisfy different requirements described at MPEP § 716.02.
Accordingly, such arguments are not persuasive.  In addition to the reasons set forth above, it is noted that Applicant misapplies the requirements of MPEP § 2143.02(I)-(III).  The rejection requires a reasonable expectation of mixing three known components into a composition, wherein the composition would have a known and predicted utility.  Furthermore, the invention only requires that an artisan supplement the existing Vancomycin/D-alanine compositions disclosed by the primary reference with the cyclic thiohydroxamic acid-based peptide analogs. Combining such prior art components is well-within the ordinary skill in the art, and would have predictably yielded the expected result, namely a D-Alanine stabilized Vancomycin composition suitable for treating vancomycin-resistant cell lines.  To date, Applicant has failed to proffer any evidence establishing that such results would not have been predicted in view of the art of record. Accordingly, such arguments are not persuasive.
	At page 7, it is the Examiner’s understanding that Applicant is referring back to a previous argument of record, wherein Applicant alleged the existence of unexpected results on the basis of instant Table 1 and Table 2 (see, e.g., Reply filed 11/18/2020 at 7 at 2nd full ¶ to 7 at penultimate ¶; see also Reply filed 7/6/2020 at 8 at 3rd full ¶ to 4th full ¶).  Examiner’s previous response remains pertinent and is therefore incorporated into the present response.  It is the Examiner’s understanding that Applicant is arguing that instant Tables 1 and 2 satisfy the requirements of MPEP § 716.02 even though Tables 1 and 2 fail to test any species within the scope of instant claims 1 or 10 (see, e.g., Reply filed 11/18/2020 at 7 at 2nd full ¶ to 7 at penultimate ¶).  This argument is not persuasive because it does not reflect US patent practice.  MPEP § 716.02(e) requires a comparison of the “claimed subject matter” with the closest prior art of record, and instant Tables 1 and 2 fail to test the claimed subject matter.  Furthermore, instant Tables 1 and 2 fails to provide a comparison of the closest prior art with the claimed subject matter as required by MPEP §§ 716.02(e)(I)-(III) (there are three equally close prior art compositions, namely the two vancomycin+peptide analogs taught by Muthyala, and the vancomycin+D-Ala combination taught by the primary reference, and none of these were evaluated at instant Tables 1 or 2).  In addition, instant Tables 1 and 2 fail to provide any indication of statistical significance, which is required to establish unexpected results (see, e.g., MPEP § 716.02(b)).  In addition, the compositions at Tables 1 and 2 are anticipated by the primary reference and are not points of novelty.  Because such compositions already exist, such activity would inherently be present in the prior art compositions (see In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963), noting that "[f]rom the standpoint of patent law, a compound and all its properties are inseparable."), and therefore any advantages that would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, instant Tables 1 and 2 fail to establish unexpected results sufficient to rebut a determination of prima facie obviousness because the proffered data fails to satisfy all requirements set forth at MPEP § 716.02.
	Examiner reiterates that the Applicant’s arguments appear to incorrectly assume that Tables 1 and 2 establish novelty or unexpected results; however, the products tested at Tables 1 and 2 are clearly anticipated by the prior art of record.  Therefore, such products are not known prior art products would flow naturally from there disclosure by the primary reference.  If Applicant means to allege that the claimed compounds are obvious variants of the anticipated prior art products, then the instant claims will be rejected in view of the anticipatory art.
	Examiner notes that the Attorney arguments, speculation, and conjecture regarding unexpected results and what a skilled artisan would or would not realize (see, e.g., Reply filed 11/18/2020 at 7 at 2nd full ¶ to 7 at penultimate ¶) fail to satisfy the requirements of MPEP § 716.02, which requires such statements to be in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  Therefore, such arguments do not establish the existence of unexpected results.
	It is the Examiner’s understanding that Applicant is alleging hindsight (see, e.g., Reply filed 11/18/2020 at 7 at final ¶).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant fails to identify any information relied upon by the Examiner and derived only from the instant application.
	It is the Examiner’s understanding that Applicant is alleging lack of motivation to combine the teachings of the cited references (see, e.g., Reply filed 11/18/2020 at 7 at final ¶; see also Reply filed 7/6/2020 at 8-9 at bridging ¶, raising same argument).  In response to applicant’s In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to arrive at the claimed invention because the invention is the application of a known re-sensitization technique (i.e., the addition of a vancomycin re-sensitizing agent to facilitate treatment of vancomycin-resistant pathogens using vancomycin) to improve a known vancomycin pharmaceutical composition (i.e., the vancomycin and D-Alanine pharmaceutical compositions taught by JP’778 as evidenced by Translation).  As noted in the rejection, combining the known pharmaceutical composition with a known re-sensitizing agent would predictably render the prior art vancomycin composition suitable for the treatment of vancomycin-resistant pathogens (see, e.g., MPEP § 2143(I)(C), (D), (G)), and additionally the combination using D-Alanine would yield stabilized vancomycin formulations.  Such compositions would predictably and expectedly have improved antibiotic activity when applied to vancomycin-resistant pathogens exactly as suggested by Muthyala.  Therefore, the Examiner has clearly identified exemplary rationales for establishing obviousness on record. 
	At page 8, Applicant states the following:
Muthyala et al. describe in the last sentence of the first paragraph of the first page that there is an urgent need to develop alternative therapy for combating vancomycin resistant pathogens. In the abstract of JP2008201778 (Kudo et al.) it is described that the object of the invention is to provide vancomycin solutions with improved stability. A person ordinarily skilled in the art looking for an alternative therapy would for at least this reason not have combined the teachings 
(see, e.g., Reply filed 11/18/2020 at 8 at 1st ¶).
The underlying argument of this passage is unclear.  If Applicant is alleging lack of motivation to combine, such arguments have been addressed in the preceding paragraph, and the Examiner has explicitly relied upon the exemplary rationales for establishing obviousness identified at MPEP § 2143(I)(C), (D), (G).  A motivation to combined on the basis of an “alternative therapy” is not required to establish obviousness per MPEP § 2143.  However, if Applicant is attempting to allege the Muthyala “teaches away” from the teachings of JP2008201778, then Examiner notes that such argument is not persuasive because the prior art does not criticize, discredit, or otherwise discourage the solution claimed, and the prior art is applicable for all that it discloses (see, e.g., MPEP § 2123(I)-(II)).  Therefore, this passage does not establish or support a determination of non-obviousness. 
	At page 8, Applicant alleges that “[n]othing in the prior art references teaches or suggest that the addition of D-alanine amino acid increase vancomycin sensitivity….” (see, e.g., Reply filed 11/18/2020 at 8 at 2nd ¶).  This is neither disputed nor dispositive of obviousness because the Examiner has identified a different rationale for combining the references (see, e.g., MPEP § 2144(IV), noting that the Examiner’s rationale may differ from the Applicant’s rationale).  Accordingly, such assertions are not persuasive.
	At page 8, Applicant addresses the primary reference in isolation of the combined teachings of all references relied upon by the Examiner (see, e.g., Reply filed 11/18/2020 at 8 at 3rd ¶).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference has not been applied under 35 USC 102, but rather in combination with other references under 35 USC 103.  The prior art is applicable for all that it discloses, and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including one aware of the teachings of each reference cited by the Examiner (see, e.g., MPEP § 2123(I)-(II)).
	At page 8, Applicant alleges that “[n]othing in the cited prior art teaches or suggests these effects” (see, e.g., Reply filed 11/18/2020 at 8 at penultimate ¶).  This is neither disputed nor dispositive of obviousness because the Examiner has identified a different rationale for combining the references (see, e.g., MPEP § 2144(IV), noting that the Examiner’s rationale may differ from the Applicant’s rationale).  The claimed invention is a product, not an effect. Accordingly, such assertions are not persuasive.
	At pages 8-9, Applicant states that “the office has failed to acknowledge that D-alanine further increases vancomycin sensitivity . . .” (see, e.g., Reply filed 11/18/2020 at 8 at final ¶ to 9 at 1st full ¶).  This is neither disputed nor dispositive of obviousness because the Examiner has identified a different rationale for combining the references (see, e.g., MPEP § 2144(IV), noting that the Examiner’s rationale may differ from the Applicant’s rationale).  The claimed invention is a product not an effect; Examiner notes that combinations of D-alanine and Vancomycin were already known and fully disclosed by the primary reference, and therefore such combinations are anticipated by the prior art. As explained above, any benefits or inherent advantages of utilizing D-alanine in combination with Vancomycin (i.e., an anticipated product) would flow naturally from simply following the suggestion of the prior art, and therefore cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Accordingly, such assertions are not persuasive.
see, e.g., Reply filed 11/18/2020 at 9 at 2nd full ¶).  This is neither disputed nor dispositive of obviousness because the Examiner has identified a different rationale for combining the references (see, e.g., MPEP § 2144(IV), noting that the Examiner’s rationale may differ from the Applicant’s rationale).  The claimed invention is a product, not an effect.  As noted in the preceding paragraph, the prior art disclosed the combination of D-alanine and vancomycin.  Accordingly, such assertions are not persuasive.
	At pages 9-10, it is the Examiner’s understanding that Applicant appears to traverse the rationales under MPEP § 2143(I)(C), (D), (G) relied upon by the Examiner to establish obviousness (see, e.g., Reply filed 11/18/2021 at 9 at 3rd full ¶ to 10 at 1st full ¶).  It is the Examiner’s understanding that the traversal is based upon the Applicant’s assumption that the results at instant Tables 1 and 2 were not predictable, that the prior art does not teach that D-ala increased the sensitivity of vancomycin, and that there was not a reasonable expectation of successfully obtaining a product that would specifically have the effect of D-ala increasing the sensitization of vancomycin-resistant pathogens to vancomycin (see, e.g., Reply filed 11/18/2021 at 9 at 3rd full ¶ to 10 at 1st full ¶).  These arguments have been addressed above and not found persuasive, and those discussions are incorporated into the instant paragraph.  A reasonable expectation of success and predictability in the instant case are based upon what would have been expected in view of the prior art, not the Applicant’s disclosure (see, e.g., MPEP § 2143.02(I)-(III)).  Here, the invention is a combination of three known products, which artisans are fully enabled to make and combine; Applicant has failed to provide any rationale explaining why an artisan could not successfully physically combine three known components in a single composition.  An effect for each component was known in the prior art and such effects were see, e.g., MPEP § 2144(IV)), and the question of predictably per MPEP § 2143.02 applies to the Examiner’s rationale for arriving at obviousness, not the Applicant’s.  Therefore, the only pertinent issue for establishing “predictability” or a “reasonable expectation of success” (MPEP § 2143.02), is whether or not an artisan could combine the prior art compounds to yield predictable results for the reasons and rationales set forth in the maintained rejection by the Examiner.  Here, the result is a tripartite product wherein vancomycin is an antibiotic, D-ala is a vancomycin stabilizer, and the other compounds are vancomycin re-sensitizing agents; Applicant has failed to provide any rationale explaining why an artisan would not readily predict that each component would not simply perform its art-recognized function as taught by the art of record when placed in combination, wherein such combination would predictably yield an antibiotic capable of treating vancomycin-resistant pathogens.  Therefore, the rejection establishes “predictability” and a “reasonable expectation of success” (MPEP § 2143.02), and Applicant has failed to provide any evidence applicable under MPEP § 2143.02 to the contrary.  Accordingly, such arguments are not persuasive. 


Pertinent Prior Art and Examiner Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner comments regarding pertinent prior art, including references not relied upon by the Examiner at this time, have been set forth below.
Applicant is advised that the use of D-Alanine in combination with Vancomycin was taught in the art by JP2008201778A, as evidenced by Translation (see, e.g., JP’778 at abs; see, e.g., Translation at 1 at § Description, 6-8 at ¶¶[0010]-[0011], page 11 at ¶[0015], page 15 at ¶[0021], claims 1-2, 4-8, and 10), wherein D-Alanine was identified as a stabilizer in Vancomycin formulations (id.).  However, the prior art clearly identifies additional expected benefits of utilizing D-Alanine in combination with Vancomycin.  
	The mechanism of Vancomycin Action was known in the prior art, and it was understood that vancomycin bound to one peptidoglycan precursor (i.e., D-Ala-D-Ala-component) but not to another peptidoglycan precursor (i.e., D-Ala-D-Lac-component) (see, e.g., Kwum et al.3 at abs, 4470 at col I to col II, Fig. 1 on 4471).  One of ordinary skill in the Vancomycin arts was aware that supplementing bacteria with D-Ala increased the amount of D-Ala-D-Ala component in a cell, which increased the vancomycin activity as evidenced by WO96/24684 (Aug. 15, 1996; cited in IDS filed 6/22/2018 as cite No. 4).  Specifically, WO’684, which also taught see, e.g., WO’684 at Fig. 7 and 52 at lines 1-10, disclosing VPS-D-Ala), explains that D-Alanine made cells more sensitive to Vancomycin (i.e., the screening became less stringent) by increasing the D-Ala-D-Ala component to which Vancomycin binds:
….D-alanine.  This amino acid is added to feed the bacteria excess alanine, which allows the bacteria to incorporate the alanine . . .  instead of incorporating the (resistance causing) D-lactate in the pentapeptide termini of the cell wall precursor. The presence of this D-alanine supplement thus makes the assay less stringent.
(see, e.g., WO’684 at 52 at lines 1-10, emphasis added).
Accordingly, circa 1996, artisans already knew and appreciated that D-alanine could be used to cause bacteria to incorporate more D-Alanine rather than D-Lactate into peptidoglycan precursors, which would “make[] the [vancomycin] assay less stringent” by increasing the sensitivity of cells to vancomycin (id.).  The impact of D-Alanine concentrations upon the amount of D-Ala-D-Ala containing PG precursors (and vancomycin resistance) was also disclosed and documented in additional references, including at least Kwum.  Kwum identifies that vancomycin resistance
“correlates with the abundance of PG precursors terminating in D-Ala-D-Ala . . . relative to those modified to end with D-Ala-D-Lac….. In all cases, strains producing a higher proportion of D-Ala-D-Lac containing PG precursors exhibited a lower response to vancomycin treatment”
(see, e.g., Kwum at 4477 at col II at final ¶; see also id. at 4478 at col I at final ¶).
Accordingly, circa 2013 artisans already knew and appreciated that the ration of D-Ala-D-Ala::D-Ala-D-Lac PG precursors directly correlated with vancomycin resistance (id.).  Furthermore, it was known that this ratio could be manipulated by altering the supply of D-Lac “compared to D-Ala” (see, e.g., Kwum at 4478 at col II at 1st partial ¶), and that vancomycin activity was

(see, e.g., Kwum at 4479 at col I at 1st partial ¶).
As noted by WO’684, higher concentrations of D-Ala result in the preferential formation of D-Ala-D-Ala containing PG precursors (see, e.g., WO’684 at 52 at lines 1-10).  Therefore, in view of Kwum and WO’684, an artisan would readily appreciate and expect that supplemental D-Ala would sensitize pathogens to vancomycin by increasing “the size of the D-Ala-D-Ala-containing PG precursor pool present at the time of exposure [to vancomycin]” (see, e.g., Kwum at 4479 at col I at 1st partial ¶).  Accordingly, in addition to improving the stability of vancomycin as taught by JP2008201778A, as evidenced by Translation (see, e.g., JP’778 at abs; see, e.g., Translation at 1 at § Description, 6-8 at ¶¶[0010]-[0011], page 11 at ¶[0015], page 15 at ¶[0021], claims 1-2, 4-8, and 10), an artisan would also readily appreciate that the presence of D-Ala would improve sensitivity of bacterial cells to vancomycin by increasing the relative amount of “PG precursors terminating in D-Ala-D-Ala . . . relative to those modified to end with D-Ala-D-Lac” (see, e.g., Kwum at 4477 at col II at final ¶; see also id. at 4478 at col I at final ¶).  Accordingly, such results would be expected in view of the prior art rather than unexpected (see, e.g., MPEP § 716.02(c)(II), noting that expected beneficial results are evidence of obviousness of a claimed invention).
	In addition, Examiner directs Applicant to US 2017/0348385 A1 (published Dec. 7, 2017; provisional filed Nov. 6, 2014; cited in previous action), which claims pharmaceutical formulations comprising vancomycin and D-Alanine (see, e.g., US’385 at ¶¶[0019], [0033], [0107]-[0108], Example 1 at ¶[0220] and Table 1-2, claims 34, 37-49).
Chimiak et al. (The Thiohydroxamate System, Heteroatom Chemistry, vol. 13(2):169-194 (2002); hereafter “Chimiak”; cited in previous action) identifies the components of a thiohydroxamate (see, e.g., Chimiak at abs, Scheme 1 on 170, passim).
	
Conclusion
No claims are allowed.  All examined claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 7 shows two thiohydroxamic acids, which contain the group R-C(=S)-NH-OH or R-C(=NOH)-SH.
        2 Figure 7 shows two thiohydroxamic acids, which contain the group R-C(=S)-NH-OH or R-C(=NOH)-SH.
        3 Kwum et al., In Vivo Studies Suggest that Induction of VanS-Dependent Vancomycin Resistance Requires Binding of the Drug to D-Ala-D-Ala Termini in the Peptidoglycan Cell Wall, Antimicrobial Agents and Chemotherapy, vol. 57(9):4470-4480 (2013); cited in previous action.